 
Exhibit 10.8

 
EXECUTION COPY
 
AMENDED AND RESTATED U.S. PLEDGE AGREEMENT
 
AMENDED AND RESTATED U.S. PLEDGE AGREEMENT, dated as of August 1, 2006 and
amended and restated as of December 19, 2006 (as the same may be amended,
restated, modified and/or supplemented from time to time, this “Agreement”)
among each of the undersigned pledgors (each, a “Pledgor” and, together with any
other entity that becomes a pledgor hereunder pursuant to Section 30 hereof, the
“Pledgors”) and DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (together
with any successor collateral agent, the “Pledgee”), for the benefit of the
Secured Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
 
W I T N E S S E T H :
 
WHEREAS, Aurora Acquisition Merger Sub, Inc., Aleris International, Inc., a
Delaware corporation (“Aleris” or the “U.S. Borrower”), Aleris Deutschland
Holding GmbH, a company with limited liability formed under the laws of Germany
(the “German Borrower” and, together with the U.S. Borrower, each a “Borrower”
and, collectively, the “Borrowers”), the lenders party thereto from time to
time, (the “Lenders”), and the Administrative Agent (the Lenders, the Collateral
Agent and the Administrative Agent are herein called the “Lender Creditors”)
have entered into an Amended and Restated Term Loan Agreement, dated as of
August 1, 2006 and amended and restated as of the date hereof, providing for the
making of Loans to the Borrowers as contemplated therein (as used herein, the
term “Credit Agreement” means the Amended and Restated Term Loan Agreement
described above in this paragraph, as the same may be amended, modified,
extended, renewed, replaced, restated, supplemented or refinanced from time to
time, and including any agreement extending the maturity of, or refinancing or
restructuring (including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed) all
or any portion of, the indebtedness under such agreement or any successor
agreement, whether or not with the same agent, trustee, representative, lenders
or holders; provided that, with respect to any agreement providing for the
refinancing or replacement of indebtedness under the Credit Agreement, such
agreement shall only be treated as, or as part of, the Credit Agreement
hereunder if (i) either (A) all obligations under the Credit Agreement being
refinanced or replaced shall be paid in full at the time of such refinancing or
replacement, and all commitments pursuant to the refinanced or replaced Credit
Agreement shall have terminated in accordance with their terms or (B) the
Required Lenders shall have consented in writing to the refinancing or
replacement indebtedness being treated as indebtedness pursuant to the Credit
Agreement, and (ii) a notice to the effect that the refinancing or replacement
indebtedness shall be treated as issued under the Credit Agreement shall be
delivered by Aleris to the Collateral Agent);
 
WHEREAS, each Borrower and/or one or more of its Subsidiaries may at any time
and from time to time enter into one or more Secured Hedging Agreements with one
or more Persons other than the Borrowers or their Subsidiaries (the “Other
Creditors” and collectively, with the Lender Creditors, the “Secured
Creditors”);
 
WHEREAS, pursuant to the U.S. Borrower Guaranty, the U.S. Borrower has
guaranteed to the Secured Creditors the payment when due of all of its Relevant
Guaranteed Obligations as described therein;
 
WHEREAS, pursuant to the U.S. Subsidiaries Guaranty, each U.S. Subsidiary
Guarantor has jointly and severally guaranteed to the Secured Creditors the
payment when due of all Guaranteed Obligations (as defined in the U.S.
Subsidiaries Guaranty);
 
WHEREAS, the Intercreditor Agreement governs the relative rights and priorities
of the Secured Creditors and the ABL Secured Parties in respect of the ABL
Priority Collateral and the Term Priority Collateral (and with respect to
certain other matters as described therein);
 
WHEREAS, it is a condition precedent to (i) the making of Loans to the Borrowers
under the Credit Agreement and (ii) the Other Creditors entering into Secured
Hedging Agreements, that each Guarantor shall have executed and delivered to the
Pledgee this Agreement; and
 
WHEREAS, each Pledgor has obtained and will continue to obtain benefits from the
incurrence of Loans by the Borrowers under the Credit Agreement and the entering
into by the Borrowers and/or one or more of their respective Subsidiaries of
Secured Hedging Agreements and, accordingly each Pledgor, desires to execute
this Agreement in order to (i) satisfy the condition described in the preceding
paragraph and to (ii) induce (x) the Lenders to make Loans to the Borrowers and
(y) the Other Creditors to enter into Secured Hedging Agreements with the
Borrowers and/or one or more of their respective Subsidiaries;
 
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:
 
1.  SECURITY FOR OBLIGATIONS. Subject to the terms of the Intercreditor
Agreement with respect to rights and remedies between the Collateral Agent and
the ABL Collateral Agent, this Agreement is made by each Pledgor for the benefit
of the Secured Creditors to secure:
 
(i)  the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, unpaid principal, premium, interest (including,
without limitation, all interest that accrues after the commencement of any
case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) and fees, costs
and indemnities) of such Pledgor owing to the Secured Creditors, whether now
existing or hereafter incurred under, arising out of, or in connection with, the
Credit Agreement and the other Credit Documents to which such Pledgor is a party
(including, in the event such Pledgor is a Guarantor, all such obligations,
liabilities and indebtedness of such Pledgor under its Guaranty) and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained in the Credit Agreement and in such other Credit Documents
(all such obligations, liabilities and indebtedness under this clause (i),
except to the extent consisting of obligations, liabilities or indebtedness with
respect to Secured Hedging Agreements, entitled to the benefits of this
Agreement being herein collectively, the “Credit Document Obligations”);
 
(ii)  the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Pledgor to the Other Creditors
now existing or hereafter incurred under, arising out of or in connection with
any Secured Hedging Agreement, whether such Secured Hedging Agreement is now in
existence or hereinafter arising (including, in the case of a Pledgor that is a
Guarantor, all obligations, liabilities and indebtedness of such Pledgor under
its Guaranty in respect of the Secured Hedging Agreements), and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained in each such Interest Rate Protection Agreement (all such
obligations, liabilities and indebtedness under this clause (ii) being herein
collectively called the “Other Obligations”);
 
(iii)  any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;
 
(iv)  in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;
 
(v)  all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 11 of this Agreement; and
 
(vi)  all amounts owing to any Agent or any of its affiliates pursuant to any of
the Credit Documents in its capacity as such.
 
All such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall,
subject to the immediately succeeding sentence, include extensions of credit of
the types described above, whether outstanding on the date of this Agreement or
extended from time to time after the date of this Agreement.
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY
INTERESTS GRANTED TO THE PLEDGEE PURSUANT TO THIS AGREEMENT IN ANY ABL PRIORITY
COLLATERAL AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE PLEDGEE WITH RESPECT
TO ANY ABL PRIORITY COLLATERAL HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
AMENDED AND RESTATED INTERCREDITOR AGREEMENT, DATED AS OF AUGUST 1, 2006 AND
AMENDED AND RESTATED AS OF THE DATE HEREOF (AS AMENDED, RESTATED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG
AURORA ACQUISITION MERGER SUB, INC., A DELAWARE CORPORATION, ALERIS
INTERNATIONAL, INC., A DELAWARE CORPORATION (THE “COMPANY”), THE OTHER GRANTORS
FROM TIME TO TIME PARTY THERETO, DEUTSCHE BANK AG NEW YORK BRANCH, (“DBNY”) AS
ABL ADMINISTRATIVE AGENT, AND AS ABL COLLATERAL AGENT AND DBNY, AS TERM
ADMINISTRATIVE AGENT AND AS TERM COLLATERAL AGENT, AND CERTAIN OTHER PERSONS
PARTY OR THAT MAY BECOME PARTY THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT,
THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
 
2.  DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms used
herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.
 
(b)  The following capitalized terms used herein shall have the definitions
specified below:
 
“ABL Collateral Agent” shall have the meaning set forth in the Intercreditor
Agreement.
 
“ABL Credit Document Obligations Termination Date” shall mean the date on which
the Discharge of ABL Obligations (as defined in the Intercreditor Agreement)
shall have occurred.
 
“ABL Documents” shall have the meaning set forth in the Intercreditor Agreement.
 
“ABL Obligations” shall have the meaning set forth in the Intercreditor
Agreement.
 
“ABL Pledge Agreement” shall have the meaning set forth in the Intercreditor
Agreement.
 
“ABL Priority Collateral” shall have the meaning set forth in the Intercreditor
Agreement.
 
“ABL Secured Parties” shall have the meaning set forth in the Intercreditor
Agreement.
 
“Administrative Agent” shall have the meaning set forth in the recitals hereto.
 
“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.
 
“Agreement” shall have the meaning set forth in the recitals hereto.
 
“Aleris” shall have the meaning set forth in the recitals hereto.
 
“Borrower” and “Borrowers” shall have the meaning set forth in the recitals
hereto.
 
“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.
 
“Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.
 
“Collateral” shall have the meaning set forth in Section 3.1 hereof.
 
“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.
 
“Credit Agreement” shall have the meaning set forth in the recitals hereto.
 
“Credit Document Obligations” shall have the meaning set forth in Section 1
hereof.
 
“Credit Documents” shall have the meaning provided in the Credit Agreement and
shall include any documentation executed and delivered in connection with any
replacement or refinancing of the Credit Agreement.
 
“Discharge of Term Obligations” shall have the meaning provided in the
Intercreditor Agreement.
 
“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock”.
 
“Event of Default” shall mean (i) at any time when any Credit Document
Obligations or Letters of Credit are outstanding or any Commitments under the
Credit Agreement exist, any Event of Default under, and as defined in the Credit
Agreement and (ii) at any time after all of the Credit Document Obligations have
been paid in full and all Commitments under the Credit Agreement have been
terminated and no further Commitments and Letters of Credit may be provided
thereunder, any event of default on any of the Obligations after the expiration
of any applicable grace period.
 
“Excess Foreign Corporation Voting Equity Interests” shall have the meaning
provided in Section 3.1.
 
“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.
 
“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.
 
“German Borrower” shall have the meaning set forth in the recitals hereto.
 
“Indemnitees” shall have the meaning set forth in Section 11 hereof.
 
“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.
 
“Investment Property” shall have the meaning given such term in Section
9-102(a)(49) of the UCC.
 
“Lender Creditors” shall have the meaning set forth in the recitals hereto.
 
“Lenders” shall have the meaning set forth in the recitals hereto.
 
“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor and represented by any Limited
Liability Company Interest.
 
“Limited Liability Company Interests” shall mean the entire limited liability
company interest at any time owned by any Pledgor in any limited liability
company.
 
“Location” of any Pledgor shall mean such Pledgor’s “location” as determined
pursuant to Section 9-307 of the UCC.
 
“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
 
“Noticed Event of Default” shall mean (i) an Event of Default under Section 9.01
or 9.05 of the Credit Agreement and (ii) any other Event of Default in respect
of which the Pledgee has given Aleris notice that such Event of Default
constitutes a “Noticed Event of Default”.
 
“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor.
 
“Obligations” shall have the meaning set forth in Section 1 hereof.
 
“Other Creditors” shall have the meaning set forth in the recitals hereto.
 
“Other Obligations” shall have the meaning set forth in the recitals hereto.
 
“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor
and represented by any Partnership Interest.
 
“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
 
“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.
 
“Pledgee” shall have the meaning set forth in the first paragraph hereof.
 
“Pledgor” shall have the meaning set forth in the first paragraph hereof.
 
“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.
 
“Registered Organization” shall have the meaning given such term in Section
9-102(a)(70) of the UCC.
 
“Required Secured Creditors” shall have the meaning provided in the U.S.
Security Agreement.
 
“Secured Creditors” shall have the meaning set forth in the recitals hereto.
 
“Secured Debt Agreements” shall mean and includes (i) this Agreement, (ii) the
other Credit Documents, (iii) the Secured Hedging Agreements and (iv) the
Secured Hedging Intercreditor Agreement entered into by the Pledgee with an
Other Creditor.
 
“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreement; provided that (i) such Interest Rate Protection
Agreement and/or Other Hedging Agreement expressly states that (x) it
constitutes a “Secured Hedging Agreement” for purposes of the Credit Agreement
and the other Credit Documents and (y) does not constitute a “Secured Hedging
Agreement” for purposes of the ABL Credit Agreement, the ABL Security Documents
or any guaranties relating to the ABL Credit Agreement, (ii) Aleris and the
other parties thereto shall have delivered to the Collateral Agent a written
notice specifying that such Interest Rate Protection Agreement and/or Other
Hedging Agreement (x) constitutes a “Secured Hedging Agreement” for purposes of
the Credit Agreement and the other Credit Documents, (y) does not constitute a
“Secured Hedging Agreement” for purposes of the ABL Credit Agreement, the ABL
Security Documents or any guaranties relating to the ABL Credit Agreement and
(z) in the case of Aleris, that such Interest Rate Protection Agreement and/or
Other Hedging Agreement and the obligations of Aleris and its Subsidiaries
thereunder have been, and will be, incurred in compliance with the Credit
Agreement and (iii) such Other Creditor, if it is not a Lender or an affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason), has entered has become party to the Secured Hedging
Intercreditor Agreement with respect to the relevant Interest Rate Protection
Agreement or Other Hedging Agreement on terms reasonably satisfactory to the
Collateral Agent.
 
“Secured Hedging Intercreditor Agreement” shall mean that certain Secured
Hedging Intercreditor Agreement dated as of December 19, 2006 among Aleris, the
other grantors party thereto from time to time, the secured hedge counterparties
party thereto from time to time and the Collateral Agent and the Administrative
Agent.
 
“Securities Account” shall have the meaning given such term in Section 8-501 (a)
of the UCC.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.
 
“Securities Intermediary” shall have the meaning given such term in Section
8-102(14) of the UCC.
 
“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock.
 
“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.
 
“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State or territory thereof or the District of
Columbia (each, a “Domestic Corporation”), all of the issued and outstanding
shares of capital stock of any Domestic Corporation at any time owned by any
Pledgor and (y) with respect to corporations which are not Domestic Corporations
(each, a “Foreign Corporation”), all of the issued and outstanding shares of
capital stock or other Equity Interests of any Foreign Corporation at any time
owned by any Pledgor.
 
“Termination Date” shall have the meaning set forth in Section 20 hereof.
 
“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.
 
“Term Priority Collateral” shall have the meaning set forth in the Intercreditor
Agreement.
 
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the Effective Date; provided, further, that if by reason of mandatory
provisions of law, the perfection, the effect of perfection or non-perfection or
the priority of the Liens of the Pledgee in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.
 
“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.
 
“U.S. Borrower” shall have the meaning set forth in the recitals hereto.
 
“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.
 
3.  PLEDGE OF SECURITIES, ETC.
 
3.1.  Pledge. (i) To secure the Obligations now or hereafter owed or to be
performed by such Pledgor (but subject to clause (x) of the proviso at the end
of this Section 3.1 in the case of Voting Equity Interests of Foreign
Corporations pledged hereunder), each Pledgor does hereby grant and pledge to
the Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest (subject to those Liens permitted to exist with
respect to the Collateral pursuant to the terms of all Secured Debt Agreements
then in effect) in favor of the Pledgee for the benefit of the Secured Creditors
in, all of its right, title and interest in and to the following, whether now
existing or hereafter from time to time acquired (collectively, the
“Collateral”):
 
(a)  each of the Collateral Accounts (to the extent a security interest therein
is not created pursuant to the U.S. Security Agreement), including any and all
assets of whatever type or kind deposited by such Pledgor in any such Collateral
Account, whether now owned or hereafter acquired, existing or arising,
including, without limitation, all Financial Assets, Investment Property,
monies, checks, drafts, Instruments, Securities or interests therein of any type
or nature deposited or required by the Credit Agreement or any other Secured
Debt Agreement to be deposited in such Collateral Account, and all investments
and all certificates and other Instruments (including depository receipts, if
any) from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;
 
(b)  all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;
 
(c)  all Notes owned or held by such Pledgor from time to time;
 
(d)  all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:
 
(A)  all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Limited Liability
Company Interests;
 
(B)  all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
 
(C)  all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement or operating agreement, or at law or otherwise in respect of such
Limited Liability Company Interests;
 
(D)  all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;
 
(E)  all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any such limited liability company agreement or operating agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of any such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
 
(F)  all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
 
(e)  all Partnership Interests owned by such Pledgor from time to time and all
of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
 
(A)  all its capital therein and its interest in all profits, income, surpluses,
losses, Partnership Assets and other distributions to which such Pledgor shall
at any time be entitled in respect of such Partnership Interests;
 
(B)  all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
 
(C)  all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any partnership agreement or
operating agreement, or at law or otherwise in respect of such Partnership
Interests;
 
(D)  all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
 
(E)  all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
 
(F)  all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
 
(f)  all Financial Assets and Investment Property owned by such Pledgor from
time to time;
 
(g)  all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and
 
(h)  all Proceeds of any and all of the foregoing;
 
provided that (x) no Voting Equity Interests (which shall include, for this
purpose, the Convertible Preferred Equity Certificates issued by Aleris
Luxembourg S.à.r.l.) of any Foreign Corporation which represents more than 65%
of the total combined voting power of all classes of Voting Equity Interests of
the respective Foreign Corporation (with all Voting Equity Interests of the
respective Foreign Corporation in excess of said 65% limit being herein called
“Excess Foreign Corporation Equity Interests”), shall secure any direct
Obligations of the U.S. Borrower or any of its Domestic Subsidiaries (or
guarantees of such Obligations by the respective Pledgor) and such Excess
Foreign Corporation Equity Interests shall secure Obligations of the respective
Pledgor only as a guarantor of the Obligations of the German Borrower and its
Subsidiaries, (y) each Pledgor shall be required to pledge hereunder 100% of the
Non-Voting Equity Interests of each Foreign Corporation at any time and from
time to time acquired by such Pledgor, which Non-Voting Equity Interests shall
not be subject to the limitations described in preceding clause (x) and (z)
notwithstanding anything to the contrary contained in this Section 3.1 or
elsewhere in this Agreement, each Pledgor and the Pledgee (on behalf of the
Secured Creditors) acknowledges and agrees that:
 
(i)  the security interest granted pursuant to this Agreement (including
pursuant to this Section 3.1) to the Pledgee for the benefit of the Secured
Creditors (A) in the Term Priority Collateral, shall be a First Priority Lien
and (B) in the ABL Priority Collateral, shall be a second priority Lien in the
ABL Priority Collateral fully junior, subordinated and subject to the security
interest granted to the ABL Collateral Agent for the benefit of the ABL Secured
Parties in the ABL Priority Collateral on the terms and conditions set forth in
the ABL Documents and the Intercreditor Agreement and all other rights and
benefits afforded hereunder to the Secured Creditors with respect to the ABL
Priority Collateral are expressly subject to the terms and conditions of the
Intercreditor Agreement; and
 
(ii)  the Secured Creditors’ security interests in the Collateral constitute
security interests separate and apart (and of a different class and claim) from
the ABL Secured Parties’ security interests in the Collateral.
 
3.2.  Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto (but subject to the terms of the Intercreditor Agreement), such
Pledgor shall (to the extent provided below and not inconsistent with the terms
of the Intercreditor Agreement) take the following actions as set forth below
(as promptly as practicable and, in any event, within 10 days after it obtains
such Collateral) for the benefit of the Pledgee and the other Secured Creditors:
 
(i)  with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the Pledgee,
endorsed to the Pledgee or endorsed in blank;
 
(ii)  with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Pledgee, an agreement
for the benefit of the Pledgee and the other Secured Creditors substantially in
the form of Annex G hereto (appropriately completed to the satisfaction of the
Pledgee and with such modifications, if any, as shall be satisfactory to the
Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
(and any Partnership Interests and Limited Liability Company Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;
 
(iii)  with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take (x)
all actions required (i) to comply with the applicable rules of such Clearing
Corporation or Securities Intermediary and (ii) to perfect the security interest
of the Pledgee under applicable law (including, in any event, under Sections
9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such other actions
as the Pledgee deems necessary or desirable to effect the foregoing;
 
(iv)  with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(ii) hereof;
 
(v)  with respect to any intercompany Note or any other Note evidencing a
principal amount in excess of $1,000,000, physical delivery of such Note to the
Pledgee, endorsed in blank, or, at the request of the Pledgee, endorsed to the
Pledgee; and
 
(vi)  with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof which are required to be delivered to an held by the
Collateral Agent pursuant to Section 6 hereof, (i) establishment by the Pledgee
of a cash account in the name of such Pledgor over which the Pledgee shall (to
the extent not inconsistent with the Intercreditor Agreement) have “control”
within the meaning of the UCC and at any time any Event of Default is in
existence no withdrawals or transfers may be made by any Person except with the
prior written consent of the Pledgee (subject to the terms of the Intercreditor
Agreement) and (ii) deposit of such cash in such cash account.
 
(b) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:
 
(i)  with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of Section
8-106 of the UCC (or under any provision of the UCC as same may be amended or
supplemented from time to time, or under the laws of any relevant State other
than the State of New York), such Pledgor shall take all actions (to the extent
not inconsistent with the Intercreditor Agreement) as may be reasonably
requested from time to time by the Pledgee so that “control” of such Collateral
is obtained and at all times held by the Pledgee; and
 
(ii)  each Pledgor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be reasonably satisfactory to the Pledgee), to
be filed in the relevant filing offices so that at all times the Pledgee’s
security interest in all Investment Property and other Collateral which can be
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant States, including, without limitation, Section 9-312(a) of the UCC) is
so perfected.
 
3.3.  Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will, to the extent not inconsistent with
the Intercreditor Agreement, thereafter take (or cause to be taken) all action
(as promptly as practicable and, in any event, within 10 days after it obtains
such Collateral) with respect to such Collateral in accordance with the
procedures set forth in Section 3.2 hereof, and will to the extent not
inconsistent with the terms of the Intercreditor Agreement, promptly thereafter
deliver to the Pledgee (i) a certificate executed by an authorized officer of
such Pledgor describing such Collateral and certifying that the same has been
duly pledged in favor of the Pledgee (for the benefit of the Secured Creditors)
hereunder and (ii) supplements to Annexes A through F hereto as are necessary to
cause such Annexes to be complete and accurate at such time. Without limiting
the foregoing, (A) each Pledgor shall be required to pledge hereunder the Equity
Interests of any Foreign Corporation at any time and from time to time after the
date hereof acquired by such Pledgor, provided that (x) any such pledge of
Voting Equity Interests of any Foreign Corporation shall be subject to the
provisions of clause (x) of the proviso to Section 3.1 hereof and (y) each
Pledgor shall be required to pledge hereunder 100% of the Non-Voting Equity
Interests of each Foreign Corporation at any time and from time to time acquired
by such Pledgor and (B) each Pledgor shall be required to pledge hereunder any
Notes at any time and from time to time after the date hereof acquired by such
Pledgor, subject to the threshold described in Section 3.2(a)(v) above for the
delivery of such Notes, provided that any such pledge or Note shall be subject
to the provisions of clause (z) of the proviso to Section 3.1 hereof.
 
3.4.  Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.
 
3.5.  Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that as of the Effective Date: (i) each
Subsidiary of such Pledgor, and the direct ownership thereof, is listed on
Schedule V to the Credit Agreement hereto; (ii) the Stock (and any warrants or
options to purchase Stock) held by such Pledgor consists of the number and type
of shares of the stock (or warrants or options to purchase any stock) of the
corporations as described in Annex B hereto; (iii) such Stock referenced in
clause (ii) of this paragraph constitutes that percentage of the issued and
outstanding capital stock of the issuing corporation as is set forth in Annex B
hereto; (iv) the Pledged Notes held by such Pledgor consist of the promissory
notes described in Annex C hereto where such Pledgor is listed as the lender;
(v) the Limited Liability Company Interests held by such Pledgor consist of the
number and type of interests of the Persons described in Annex D hereto; (vi)
each such Limited Liability Company Interest referenced in clause (v) of this
paragraph constitutes that percentage of the issued and outstanding equity
interest of the issuing Person as set forth in Annex D hereto; (vii) the
Partnership Interests held by such Pledgor consist of the number and type of
interests of the Persons described in Annex E hereto; (viii) each such
Partnership Interest referenced in clause (vii) of this paragraph constitutes
that percentage or portion of the entire partnership interest of the Partnership
as set forth in Annex E hereto; (ix) the exact address of each chief executive
office of such Pledgor is listed on Annex F hereto; (x) the Pledgor has complied
with the respective procedure set forth in Section 3.2(a) hereof with respect to
each item of Collateral described in Annexes B through E hereto; and (xi) on the
date hereof, such Pledgor owns no other Securities, Stock, Pledged Notes,
Limited Liability Company Interests or Partnership Interests.
 
3.6.  Overriding Provisions with respect to ABL Priority Collateral.
Notwithstanding anything to the contrary contained above in this Section 3, or
elsewhere in this Agreement or any other Security Document, to the extent the
provisions of this Agreement (or any other Security Documents) require the
delivery of, or control over, ABL Priority Collateral to be granted to the
Pledgee at any time prior to the ABL Credit Documents Obligations Termination
Date, then delivery of such ABL Priority Collateral (or control with respect
thereto) shall instead be granted to the ABL Collateral Agent, to be held in
accordance with the ABL Documents and the Intercreditor Agreement. Furthermore,
at all times prior to the ABL Credit Document Obligations Termination Date, the
Collateral Agent is authorized by the parties hereto to effect transfers of ABL
Priority Collateral at any time in its possession (and any “control” or similar
agreements with respect to ABL Priority Collateral) to the ABL Collateral Agent.
 
4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.
 
5.  VOTING, ETC., WHILE NO NOTICED EVENT OF DEFAULT. Unless and until there
shall have occurred and be continuing any Noticed Event of Default, each Pledgor
shall be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof; provided that, in each case, no vote shall be
cast or any consent, waiver or ratification given or any action taken or omitted
to be taken which would violate or result in a breach of any covenant contained
in the Intercreditor Agreement or any Secured Debt Agreement, or which could
reasonably be expected to have the effect of materially impairing the value of
the Collateral or any part thereof or the position or interests of the Pledgee
or any other Secured Creditor in the Collateral, unless permitted by the terms
of the Secured Debt Agreements. All such rights of each Pledgor to vote and to
give consents, waivers and ratifications shall cease in case a Noticed Event of
Default has occurred and is continuing, and Section 7 hereof shall become
applicable.
 
6.  DIVIDENDS AND OTHER DISTRIBUTIONS. Subject to the terms of the Intercreditor
Agreement, unless and until there shall have occurred and be continuing a
Noticed Event of Default, all cash dividends, cash distributions, cash Proceeds
and other cash amounts payable in respect of the Collateral shall be paid to the
respective Pledgor. Subject to the terms of the Intercreditor Agreement, the
Pledgee shall be entitled to receive directly, and to retain as part of the
Collateral:
 
(i)  all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (excluding cash dividends) paid or distributed by way of dividend or
otherwise in respect of the Collateral;
 
(ii)  all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (other than cash) paid or distributed in respect of the Collateral by
way of stock-split, spin-off, split-up, reclassification, combination of shares
or similar rearrangement;
 
(iii)  all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (excluding cash) which may be paid in respect of the Collateral by
reason of any consolidation, merger, exchange of stock, conveyance of assets,
liquidation or similar corporate or other reorganization; and
 
(iv)  all cash distributions in respect of the Collateral after a Noticed Event
of Default.
 
Except as set forth in the Intercreditor Agreement, nothing contained in this
Section 6 shall limit or restrict in any way the Pledgee’s right to receive the
proceeds of the Collateral in any form in accordance with Section 3 of this
Agreement. To the extent not inconsistent with the terms of the Intercreditor
Agreement, all dividends, distributions or other payments which are received by
any Pledgor contrary to the provisions of this Section 6 or Section 7 hereof
shall be received in trust for the benefit of the Pledgee, shall be segregated
from other property or funds of such Pledgor and shall be forthwith paid over to
the Pledgee as Collateral in the same form as so received (with any necessary
endorsement).
 
7.  REMEDIES IN CASE OF A NOTICED EVENT OF DEFAULT. (a) If there shall have
occurred and be continuing a Noticed Event of Default, then and in every such
case, to the extent not inconsistent with the terms of the Intercreditor
Agreement, the Pledgee shall be entitled to exercise all of the rights, powers
and remedies (whether vested in it by this Agreement, any other Secured Debt
Agreement or by law) for the protection and enforcement of its rights in respect
of the Collateral, and the Pledgee shall be entitled to exercise all the rights
and remedies of a secured party under the UCC as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:
 
(i)  to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;
 
(ii)  to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;
 
(iii)  to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
 
(iv)  to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);
 
(v)  at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither the Pledgee nor any other Secured Creditor shall
be liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and
 
(vi)  to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
 
(b) If there shall have occurred and be continuing a Noticed Event of Default,
then and in every such case, the Pledgee shall be entitled to vote (and exercise
all rights and powers in respect of voting) all or any part of the Collateral
(whether or not transferred into the name of the Pledgee) and give all consents,
waivers and ratifications in respect of the Collateral and otherwise act with
respect thereto as though it were the outright owner thereof (each Pledgor
hereby irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so).
 
8.  REMEDIES, CUMULATIVE, ETC. Subject to the terms of (and to the extent not
inconsistent with) the Intercreditor Agreement, each and every right, power and
remedy of the Pledgee provided for in this Agreement or in any other Secured
Debt Agreement, or now or hereafter existing at law or in equity or by statute
shall be cumulative and concurrent and shall be in addition to every other such
right, power or remedy. The exercise or beginning of the exercise by the Pledgee
or any other Secured Creditor of any one or more of the rights, powers or
remedies provided for in this Agreement or any other Secured Debt Agreement
(including, without limitation, the Intercreditor Agreement) or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other Secured Creditor to exercise any such right, power
or remedy shall operate as a waiver thereof. No notice to or demand on any
Pledgor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Pledgee or any other Secured Creditor to any other or further action in any
circumstances without notice or demand. The Secured Creditors agree that this
Agreement may be enforced only by the action of the Pledgee, in each case,
acting upon the instructions of the Required Secured Creditors, and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Pledgee for the benefit of the Secured Creditors upon the terms of this
Agreement and the U.S. Security Agreement.
 
9.  APPLICATION OF PROCEEDS. (a) Subject to the terms of the Intercreditor
Agreement, all monies collected by the Pledgee upon any sale or other
disposition of the Collateral pursuant to the terms of this Agreement, together
with all other monies received by the Pledgee hereunder, shall be applied in the
manner provided in the U.S. Security Agreement.
 
(b) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.
 
(c) It is understood and agreed by all parties hereto that the Pledgee shall
have no liability for any determinations made by it in this Section 9
(including, without limitation, as to whether given Collateral constitutes ABL
Priority Collateral or Term Priority Collateral), in each case except to the
extent resulting from the gross negligence or willful misconduct of the Pledgee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The parties also agree that the Pledgee may (but shall
not be required to), at any time and in its sole discretion, and with no
liability resulting therefrom, petition a court of competent jurisdiction
regarding any application of Collateral in accordance with the requirements
hereof and of the Intercreditor Agreement, and the Pledgee shall be entitled to
wait for, and may conclusively rely on, any such determination.
 
10.  PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.
 
11.  INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify,
reimburse and hold harmless the Pledgee and each other Secured Creditor and
their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee”, and collectively, the “Indemnitees”) from and
against any and all obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses, in each case arising out of or
resulting from this Agreement or the exercise by any Indemnitee of any right or
remedy granted to it hereunder or under any other Secured Debt Agreement (but
excluding any obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) or expenses of whatsoever kind or nature to the extent (x)
incurred or arising by reason of gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision)) or (y) brought solely by an Affiliate of the Person to
be indemnified); provided that the Pledgors shall not be required to reimburse
the legal fees and expenses of more than one outside counsel (in addition to and
necessary or advisable special counsel and up to one local counsel in each
applicable local jurisdiction) for all Indemnitees unless, in the written
opinion of outside counsel reasonably satisfactory to the Pledgors and the
Pledgee, representation of all such Indemnitees would be inappropriate due to
the existence of an actual or potential conflict of interest. In no event shall
the Pledgee hereunder be liable, in the absence of gross negligence or willful
misconduct on its part (as determined by a court of competent jurisdiction in a
final and non-appealable decision), for any matter or thing in connection with
this Agreement other than to account for monies or other property actually
received by it in accordance with the terms hereof. If and to the extent that
the obligations of any Pledgor under this Section 11 are unenforceable for any
reason, such Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law. The indemnity obligations of each Pledgor contained in this
Section 11 shall continue in full force and effect notwithstanding the full
payment of all the Notes issued under the Credit Agreement, the termination of
all Secured Hedging Agreements and the payment of all other Obligations and
notwithstanding the discharge thereof and the occurrence of the Termination
Date.
 
12.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.
 
(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.
 
(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
 
(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.
 
13.  FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it will
join with the Pledgee in executing and, at such Pledgor’s own expense, file and
refile under the UCC or other applicable law such financing statements,
continuation statements and other documents, in form reasonably acceptable to
the Pledgee, in such offices as the Pledgee (acting on its own or on the
instructions of the Required Secured Creditors) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral (including, without limitation,
financing statements which list the Collateral specifically and/or “all assets”
as collateral) without the signature of such Pledgor where permitted by law, and
agrees to do such further acts and things and to execute and deliver to the
Pledgee such additional conveyances, assignments, agreements and instruments as
the Pledgee may reasonably require or deem advisable to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder or thereunder.
 
(b) Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of a Noticed Event of Default,
in the Pledgee’s discretion, to act, require, demand, receive and give
acquittance for any and all monies and claims for monies due or to become due to
such Pledgor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings and to execute any instrument which
the Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.
 
14.  THE PLEDGEE AS COLLATERAL AGENT. Subject to the terms of the Intercreditor
Agreement, the Pledgee will hold in accordance with this Agreement all items of
the Collateral at any time received under this Agreement. It is expressly
understood, acknowledged and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Annex M to the Security Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Annex M to the Security Agreement,
the terms of which shall be deemed incorporated herein by reference, mutatis
mutandis, as fully as if the same were set forth herein and referencing this
Agreement in its entirety.
 
15.  TRANSFER BY THE PLEDGORS. Except as permitted (i) prior to the date all
Credit Document Obligations have been paid in full and all Commitments under the
Credit Agreement have been terminated, pursuant to the Credit Agreement, and
(ii) thereafter, pursuant to the other Secured Debt Agreements, no Pledgor will
sell or otherwise dispose of, grant any option with respect to, or mortgage,
pledge or otherwise encumber any of the Collateral or any interest therein.
 
16.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants:
 
(i)  it is the legal, beneficial and record owner of, and has good and
marketable title to, all of its Collateral consisting of one or more Securities,
Notes, Partnership Interests and Limited Liability Company Interests and that it
has sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement or permitted under the Secured
Debt Agreements);
 
(ii)  it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;
 
(iii)  this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);
 
(iv)  except to the extent already obtained or made and except for the filing of
the UCC financing statements required to be filed on or about the date hereof in
accordance with the U.S. Security Agreement, no consent of any other party
(including, without limitation, any stockholder, partner, member or creditor of
such Pledgor or any of its Subsidiaries) and no consent, license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Pledgee’s
security interest in such Pledgor’s Collateral or (d) except for compliance with
or as may be required by applicable securities laws, the exercise by the Pledgee
of any of its rights or remedies provided herein;
 
(v)  neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof nor the consummation of
the transactions contemplated therein: (i) will contravene in any material
respect any provision of any material applicable law, statute, rule or
regulation, or any applicable order, writ, injunction or decree of any court,
arbitrator or governmental instrumentality, domestic or foreign, applicable to
such Pledgor; (ii) will conflict or be inconsistent with or result in any breach
of any of the material terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the properties or assets of such Pledgor or any of its
Subsidiaries pursuant to the terms of any indenture, lease, mortgage, deed of
trust, credit agreement, loan agreement or any other material agreement,
contract or other instrument to which such Pledgor or any of its Subsidiaries is
a party or is otherwise bound, or by which it or any of its properties or assets
is bound or to which it may be subject; or (iii) will violate any provision of
the certificate of incorporation, by-laws, certificate of partnership,
partnership agreement, certificate of formation or limited liability company
agreement (or equivalent organizational documents), as the case may be, of such
Pledgor or any of its Subsidiaries;
 
(vi)  all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) has been duly and validly
issued, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;
 
(vii)  to the knowledge of the Pledgor, each of such Pledgor’s Pledged Notes
constitutes, or when executed by the obligor thereof will constitute, the legal,
valid and binding obligation of such obligor, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law);
 
(viii)  the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities and Pledged Notes
pursuant to this Agreement creates a valid and perfected first priority security
interest in such Certificated Securities and Pledged Notes, and the proceeds
thereof, subject to no prior Lien or encumbrance or to any agreement purporting
to grant to any third party a Lien or encumbrance on the property or assets of
such Pledgor which would include the Securities and/or Pledged Notes (other than
the liens and security interests permitted under the Secured Debt Agreements
then in effect) and the Pledgee is entitled to all the rights, priorities and
benefits afforded by the UCC or other relevant law as enacted in any relevant
jurisdiction to perfect security interests in respect of such Collateral; and
 
(ix)  “control” (as defined in Section 8-106 of the UCC) has been obtained by
the Pledgee over all of such Pledgor’s Collateral consisting of Securities
and/or Pledged Notes with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC, except to the extent that the obligation
of the applicable Pledgor to provide the Pledgee with “control” of such
Collateral has not yet arisen under this Agreement; provided that in the case of
the Pledgee obtaining “control” over Collateral consisting of a Security
Entitlement, such Pledgor shall have taken all steps in its control so that the
Pledgee obtains “control” over such Security Entitlement.
 
(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever.
 
(c) Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Debt Agreement.
 
17.  LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact legal
name of each Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered Organization, the jurisdiction of organization of
such Pledgor, such Pledgor’s Location, the organizational identification number
(if any) of such Pledgor, and whether or not such Pledgor is a Transmitting
Utility, is listed on Annex A hereto for such Pledgor. No Pledgor shall change
its legal name, its type of organization, or its organizational identification
number (if any), except that any such changes shall be permitted (so long as not
in violation of the applicable requirements of the Secured Debt Agreements and
so long as same do not involve any Pledgor changing its jurisdiction of
organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, outside the United
States or a State thereof) if (i) it shall have given to the Collateral Agent
not less than 15 days’ prior written notice of each change to the information
listed on Annex A (as adjusted for any subsequent changes thereto previously
made in accordance with this sentence), together with a supplement to Annex A
which shall correct all information contained therein for such Pledgor, and (ii)
in connection with the respective change or changes, it shall have taken all
action reasonably requested by the Collateral Agent to maintain the security
interests of the Collateral Agent in the Collateral intended to be granted
hereby at all times fully perfected and in full force and effect. In addition,
to the extent that any Pledgor does not have an organizational identification
number on the date hereof and later obtains one, such Pledgor shall promptly
thereafter deliver a notification of the Collateral Agent of such organizational
identification number and shall take all actions reasonably satisfactory to the
Collateral Agent to the extent necessary to maintain the security interest of
the Collateral Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.
 
18.  PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 20 or,
with respect to a specific Pledgor, release of such Pledgor pursuant to Section
32 hereof), including, without limitation:
 
(i)  any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;
 
(ii)  any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);
 
(iii)  any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;
 
(iv)  any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
 
(v)  any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
 
19.  SALE OF COLLATERAL WITHOUT REGISTRATION. If at any time when the Pledgee
shall determine to exercise its right to sell all or any part of the Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests pursuant to Section 7 hereof, and such Collateral or the part thereof
to be sold shall not, for any reason whatsoever, be effectively registered under
the Securities Act, as then in effect, the Pledgee may, in its sole and absolute
discretion, sell such Collateral or part thereof by private sale in such manner
and under such circumstances as the Pledgee may deem necessary or advisable in
order that such sale may legally be effected without such registration. Without
limiting the generality of the foregoing, in any such event the Pledgee, in its
sole and absolute discretion (i) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Collateral or part thereof shall have been filed under such Securities Act,
(ii) may approach and negotiate with a single possible purchaser to effect such
sale, and (iii) may restrict such sale to a purchaser who will represent and
agree that such purchaser is purchasing for its own account, for investment, and
not with a view to the distribution or sale of such Collateral or part thereof.
In the event of any such sale, the Pledgee shall incur no responsibility or
liability for selling all or any part of the Collateral at a price which the
Pledgee, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that a substantially
higher price might be realized if the sale were deferred until the registration
as aforesaid.
 
20.  TERMINATION; RELEASE. (a) On the Termination Date (as defined below), this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation in Section 11 hereof, shall survive such
termination) and the Pledgee, at the request and expense of the respective
Pledgor will, subject to the provisions of the Intercreditor Agreement, promptly
execute and deliver to such Pledgor a proper instrument or instruments
(including Uniform Commercial Code termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Pledgee or any of its sub-agents hereunder and as has not theretofore
been sold or otherwise applied or released pursuant to this Agreement, together
with any moneys at the time held by the Pledgee or any of its sub-agents
hereunder and, with respect to any Collateral consisting of an Uncertificated
Security, a Partnership Interest or a Limited Liability Company Interest (other
than an Uncertificated Security, Partnership Interest or Limited Liability
Company Interest credited on the books of a Clearing Corporation or Securities
Intermediary), a termination of the agreement relating thereto executed and
delivered by the issuer of such Uncertificated Security pursuant to Section
3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which the Total Commitment under the Credit Agreement
has been terminated, no Note (as defined in the Credit Agreement) is outstanding
(and all Loans have been paid in full) and all Obligations under Secured Hedging
Agreements and all other Obligations appearing therein (other than indemnities
under the Secured Debt Agreements which are not then due and payable) have been
paid in full and the Secured Hedging Agreements have been terminated.
 
(b) In the event that any part of the Collateral and all Obligations is sold or
otherwise disposed of (to a Person other than a Credit Party) (x) at any time
prior to the time at which all Credit Document Obligations have been paid in
full and all Commitments under the Credit Agreement have been terminated, in
connection with a sale or disposition permitted by Section 8.06 of the Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 11.12 of the Credit Agreement) or (y) at
any time thereafter, to the extent permitted by the other Secured Debt
Agreements, and in the case of clauses (x) and (y), and the proceeds of such
sale or disposition (or from such release) are applied in accordance with the
terms of the Credit Agreement or such other Secured Debt Agreement, as the case
may be, to the extent required to be so applied, the Pledgee, at the request and
expense of Aleris, will duly release from the security interest created hereby
(and will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith) and assign,
transfer and deliver to Aleris, on behalf of the applicable Pledgor (without
recourse and without any representation or warranty) such of the Collateral (as
defined in the Credit Agreement) as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Pledgee (or any of its sub-agents hereunder) and has not theretofore been
released pursuant to this Agreement. Furthermore, upon the release of any
Guarantor from any Guaranty in accordance with the provisions thereof or in
accordance with Section 11.12(b) of the Credit Agreement, such Pledgor (and the
Collateral at such time assigned by the respective Pledgor, grantor, pledgor or
assignor pursuant hereto) shall be released from this Agreement.
 
(c) At any time that any Pledgor desires that the Pledgee take any action to
acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 20(a) or (b), such Pledgor shall deliver to the Pledgee (and
the relevant sub-agent, if any, designated hereunder) a certificate signed by a
principal executive officer of such Pledgor stating that the release of the
respective Collateral is permitted pursuant to Section 20(a) or (b) hereof. If
reasonably requested by the Pledgee (although the Pledgee shall have no
obligation to make any such request), the respective Pledgor shall furnish
appropriate legal opinions (from counsel, reasonably acceptable to the Pledgee)
to the effect set forth in the immediately preceding sentence. At any time that
the U.S. Borrower or the respective Pledgor desires that a Subsidiary of the
U.S. Borrower which has been released from the U.S. Subsidiaries Guaranty be
released hereunder as provided in the penultimate sentence of Section 20(b), it
shall deliver to the Pledgee a certificate signed by a principal executive
officer of the U.S. Borrower and the respective Pledgor stating that the release
of the respective Pledgor (and its Collateral) is permitted pursuant to such
Section 20(b).
 
(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with, or which
the Pledgee believes to be in accordance with, this Section 20.
 
21.  NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be. All notices and
other communications shall be in writing and addressed as follows:
 
(a) if to any Pledgor, c/o:
 



 
      Aleris International, Inc.,
      25825 Science Park Drive, Suite 400,
      Beachwood, OH 44122,
      Attention: General Counsel
      Telephone No.: (216) 910-3400
      Telecopier No.: (216) 910-3650
 

(b) if to the Pledgee or Administrative Agent, at:
 



 
      Deutsche Bank AG New York Branch
      60 Wall Street
      New York, NY 10005
      Attention: Marguerite Sutton
      Telephone No.: (212) 250-6150
      Telecopier No.: (212) 797-4655
 

(c) if to any Lender Creditor, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Credit Agreement, or (y) at
such address as such Lender Creditor shall have specified in the Credit
Agreement;
 
(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to Aleris and the Pledgee;
 
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
 
22.  WAIVER; AMENDMENT. Except as provided in Section 30 hereof, none of the
terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever except in accordance with the requirements
specified in the U.S. Security Agreement.
 
23.  SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 20, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.
 
24.  HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
 
25.  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES
NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS
THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT
ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS
AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY PLEDGOR IN ANY OTHER JURISDICTION.
 
(b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
 
(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
26.  PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.
 
27.  COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee.
 
28.  SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
29.  RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.
 
30.  ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of
Aleris that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become a Pledgor hereunder by (x) executing a counterpart
hereof, or a joinder agreement in form reasonably satisfactory to the Pledgee,
and delivering the same to the Pledgee, (y) delivering supplements to Annexes A
through F hereto as are necessary to cause such annexes to be complete and
accurate with respect to such additional Pledgor on such date and (z) taking all
actions as specified in this Agreement as would have been taken by such Pledgor
had it been an original party to this Agreement, in each case with all documents
required above to be delivered to the Pledgee and with all documents and actions
required above to be taken to the reasonable satisfaction of the Pledgee.
 
31.  LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a U.S. Subsidiary Guarantor have been limited as
provided in the U.S. Subsidiaries Guaranty.
 
32.  RESTATEMENT AND AMENDMENT. This Agreement shall amend and restate in its
entirety the U.S. Pledge Agreement, dated as of August 1, 2006 among certain of
the Guarantors and the Administrative Agent (the “Existing U.S. Pledge
Agreement”) and all obligations of the Pledgors thereunder shall be deemed
replaced and extended as obligations under this Agreement and be governed hereby
without novation. In no event shall such amendment and restatement be construed
as a termination of the obligations under the Existing U.S. Pledge Agreement.
 
****
 


 


 



 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.
 



 
       ALERIS INTERNATIONAL, INC.,
       as a Pledgor
 
       By:
 /s/  Michael D. Friday      
Name:  Michael D. Friday
     
Title:    Executive Vice President and
             Chief  Financial Officer
 

 
 



 
       AURORA ACQUISITION MERGER SUB, INC.,
       as a Pledgor
 
       By:
 /s/  Clive Bode      
Name:  Clive Bode
     
Title:     Vice President
 






 
ALCHEM ALUMINUM, INC.,
as a Pledgor
 
 
ALCHEM ALUMINUM SHELBYVILLE INC.,
as a Pledgor
 
 
ALERIS, INC., as a Pledgor
 
 
ALERIS OHIO MANAGEMENT, INC.,
as a Pledgor
 
 
ALSCO HOLDINGS, INC., as a Pledgor
 
 
ALSCO METALS CORPORATION,
as a Pledgor
 
 
ALUMITECH OF CLEVELAND, INC.,
as a Pledgor
 
 
ALUMITECH OF WABASH, INC.,
as a Pledgor
 
 
ALUMITECH OF WEST VIRGINIA, INC.,
as a Pledgor
 
 
ALUMITECH, INC., as a Pledgor
 
 
AWT PROPERTIES, INC., as a Pledgor
 
 
CA LEWISPORT, LLC, as a Pledgor
 
 
CI HOLDINGS, LLC, as a Pledgor
 
 
COMMONWEALTH ALUMINUM
CONCAST, INC., as a Pledgor
 
 
COMMONWEALTH ALUMINUM
LEWISPORT, LLC, as a Pledgor
 
 
COMMONWEALTH ALUMINUM METALS,
LLC, as a Pledgor
 
 
COMMONWEALTH ALUMINUM SALES
CORPORATION, as a Pledgor
 
 
COMMONWEALTH ALUMINUM TUBE
ENTERPRISES, LLC, as a Pledgor
 
 
COMMONWEALTH ALUMINUM, LLC,
as a Pledgor
 
 
COMMONWEALTH FINANCING CORP.,
as a Pledgor
 
 
COMMONWEALTH INDUSTRIES, INC.,
as a Pledgor
 
 
ETS SCHAEFER CORPORATION,
as a Pledgor
 
 
GULF REDUCTION CORPORATION,
as a Pledgor
 
 
IMCO INTERNATIONAL, INC.,
as a Pledgor
 
 
IMCO INVESTMENT COMPANY,
as a Pledgor
 
 
IMCO RECYCLING OF CALIFORNIA, INC.,
as a Pledgor
 
 
IMCO RECYCLING OF IDAHO INC.,
as a Pledgor
 
 
IMCO RECYCLING OF ILLINOIS INC.,
as a Pledgor
 
 
IMCO RECYCLING OF INDIANA INC.,
as a Pledgor
 
 
IMCO RECYCLING OF MICHIGAN L.L.C.,
as a Pledgor
 
 
IMCO RECYCLING OF OHIO INC.,
as a Pledgor
 
 
IMCO RECYCLING OF UTAH INC.,
as a Pledgor
 
 
IMCO RECYCLING SERVICES COMPANY,
as a Pledgor
 
 
IMSAMET, INC., as a Pledgor
 
 
ALERIS BLANKING AND RIM PRODUCTS,
INC. (f/k/a INDIANA ALUMINUM INC.),
as a Pledgor
 
 
INTERAMERICAN ZINC, INC.,
as a Pledgor
 
 
METALCHEM, INC., as a Pledgor
 
 
MIDWEST ZINC CORPORATION,
as a Pledgor
 
 
ROCK CREEK ALUMINUM, INC.,
as a Pledgor
 
 
SILVER FOX HOLDING COMPANY,
as a Pledgor
 
 
U.S. ZINC CORPORATION,
as a Pledgor
 
 
U.S. ZINC EXPORT CORPORATION,
as a Pledgor
 
 
WESTERN ZINC CORPORATION,
as a Pledgor
 



 

 
     By:
 /s/  Michael D. Friday      
Name:  Michael D. Friday
     
Title:    Director
 





--------------------------------------------------------------------------------





 

 
       IMCO INDIANA PARTNERSHIP L.P.
       By: IMCO International, Inc., its
       General Partner,
       as a Pledgor
 
 
       By:
 /s/  Michael D. Friday      
Name:  Michael D. Friday
     
Title:    President
 



 

 
       IMCO MANAGEMENT PARTNERSHIP, L.P.
       By: Aleris International, Inc.,
       its General Partner,
       as a Pledgor
 
 
       By:
 /s/  Michael D. Friday      
Name:  Michael D. Friday
     
Title:    Executive Vice President and
              Chief Financial Officer
 



 


--------------------------------------------------------------------------------





 

 
       CORUS ALUMINIUM CORP., as a Pledgor
       HOOGOVENS ALUMINIUM EUROPE INC.,
       as a Pledgor
 
 
       By:
 /s/  Michael D. Friday      
Name:  Michael D. Friday
     
Title:    Director
 

 
 
 

 


--------------------------------------------------------------------------------




 
Accepted and Agreed to:
 
DEUTSCHE BANK AG NEW YORK BRANCH,
As Collateral Agent and Pledgee
 
By:
 /s/  Carin Keegan  
Name: Carin Keegan
 
Title:   Vice President



 
By:
 /s/  Scottye Lindsey  
Name:  Scottye Lindsey
 
Title:    Director



Address:   60 Wall Street
                  New York, NY 10005
 
 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
                                                                                                           


   
Page
 
1.
 
SECURITY FOR OBLIGATIONS
 
2
 
2.
DEFINITIONS
 
4
 
3.
PLEDGE OF SECURITIES, ETC.
 
9
 
 
3.1.
Pledge
9
 
3.2.
Procedures
12
 
3.3.
Subsequently Acquired Collateral
14
 
3.4.
Transfer Taxes
14
 
3.5.
Certain Representations and Warranties Regarding the Collateral
14
 
3.6.
Overriding Provisions with respect to ABL Priority Collateral
 
15
4.
APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC
 
15
5.
VOTING, ETC., WHILE NO NOTICED EVENT OF DEFAULT
 
15
6.
DIVIDENDS AND OTHER DISTRIBUTIONS
 
15
7.
REMEDIES IN CASE OF A NOTICED EVENT OF DEFAULT
 
16
8.
REMEDIES, CUMULATIVE, ETC
 
17
9.
APPLICATION OF PROCEEDS
 
18
10.
PURCHASERS OF COLLATERAL
 
18
11.
INDEMNITY
 
18
12.
PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER
 
19
13.
FURTHER ASSURANCES; POWER-OF-ATTORNEY
 
20
14.
THE PLEDGEE AS COLLATERAL AGENT
 
20
15.
TRANSFER BY THE PLEDGORS
 
21
16.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS
 
21
17.
LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.
 
 
 
23
18.
PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.
 
24
19.
SALE OF COLLATERAL WITHOUT REGISTRATION
 
24
20.
TERMINATION; RELEASE
 
25 
21.
NOTICES, ETC
 
26
22.
WAIVER; AMENDMENT
 
27
23.
SUCCESSORS AND ASSIGNS
 
27
24.   
HEADINGS DESCRIPTIVE
 
27 
25.
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
 
27
26.
PLEDGOR’S DUTIES
 
28
27.
COUNTERPARTS
 
29
28.
SEVERABILITY
 
29
29.
RECOURSE
 
29
30.
ADDITIONAL PLEDGORS
 
29
31.
LIMITED OBLIGATIONS
 
29
32. RESTATEMENT AND AMENDMENT 29 


 
ANNEX A -
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS
ANNEX B -
SCHEDULE OF STOCK
ANNEX C -
SCHEDULE OF NOTES
ANNEX D -
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
ANNEX E -
SCHEDULE OF PARTNERSHIP INTERESTS
ANNEX F -
SCHEDULE OF CHIEF EXECUTIVE OFFICES
ANNEX G -
FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY COMPANY
INTERESTS AND PARTNERSHIP INTERESTS

 